DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arimatsu et al. (Pub. No.: US 2016/0251834 A1).
Regarding claim 1, Arimatsu discloses a display system for an excavation machine (100, FIG. 1), comprising:
 	a calculator configured to calculate (26, FIG. 6), based on vehicle state data indicating a position and a posture of a vehicle body of an excavation machine (position sensor 23. FIG. 6 
 	a display controller configured to cause a display device to display the bucket and a target line viewed from a direction orthogonal to the reference vector (“…formation including a direction orthogonal to the target plane, and information including a direction of the swing central axis, the amount of swing being required for the tooth edge of the bucket to face the target plane, and the direction of the tooth edge of the bucket being determined based on the information about the current position and posture of the excavating machine.” ¶ 6).

Regarding claim 2, Arimatsu discloses the display system for an excavation machine, wherein the target line is defined by an intersection line between a plane including the reference vector and orthogonal to a target plane of a target excavation landform of an excavation object and the target plane (¶ 6 and FIGS. 19, 34 AB).

Regarding claim 3, Arimatsu discloses the display system for an excavation
machine wherein the working equipment includes an arm supporting the bucket, and
the bucket is rotatable about each of a first rotation axis and a second rotation axis facing a direction different from the first rotation axis relative to the arm (15, 16; FIGS. 16 and 18).

Regarding claim 4, Arimatsu discloses the display system for an excavation machine wherein the specified portion includes a blade edge of the bucket (9T, FIG. 10).

Regarding claim 5, Arimatsu discloses the display system for an excavation
machine, wherein the display controller causes the display device to display
guide display data for making the blade edge reference vector directly face the target line (FIGS. 12 and 13).

Regarding claim 6, Arimatsu discloses an excavation machine comprising the
display system for the excavation machine defined in claim 1 (39, FIG. 6).

Regarding claim 7, Arimatsu discloses a display method for an excavation machine, comprising causing an arithmetic processor to acquire vehicle state data indicating a position and a posture of a vehicle body of an excavation machine (¶ 6), working equipment outer shape data indicating an outer shape and a dimension of the working equipment supported by the vehicle body (9, FIG. 10), and working equipment state data indicating a posture of the working equipment, calculate a reference vector extending in a widthwise direction of a bucket of the working equipment and passing through a specified portion of the bucket based on the vehicle state data, the working equipment outer shape data, and the working equipment state data (LBT and B line segment shown in FIG. 12 and FIG. 13), and
 	output the bucket and a target line viewed from a direction orthogonal to the reference vector to a display device (“…formation including a direction orthogonal to the target plane, and information including a direction of the swing central axis, the amount of swing being required for the tooth edge of the bucket to face the target plane, and the direction of the tooth edge of the bucket being determined based on the information about the current position and posture of the excavating machine.” ¶ 6).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663